DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, filed on 11/06/2020, has been received, considered, entered and made of record. Currently, claims 1-20 remain pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/06/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document(s) Japanese Patent Laid-Open No. 2007-110609 on page(s) 1 and 2 of the specification.
Reference(s) Japanese Patent Laid-Open No. 2007-110609 is a general background reference(s) covering document reading on the basis of the temperature detected by a thermistor.

Claim Rejections - 35 USC § 103
6.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 11, 13-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi US 6,043,906 A in view of Shibahara US 2009/0316231 A1.

Referring to claim 1, Kikuchi discloses an apparatus (fig.1, original reading apparatus 10) comprising: 
    a conveyance unit (fig.1, paper feeding device 16) configured to convey a document along a conveyance path (Col.3, ll.44-63) (Note: the paper feeding apparatus 16 has an ADF function, wherein original 22 in the paper feeding tray 20 is transported through a given original feed path 30);  
    a light source (fig.1, halogen lamp 40) configured to emit light (Col.4, ll.17-19) (Note: the original 22 is radiated at its readout surface by a halogen lamp 40 as a first light emitting means);  
    a substrate (fig.1, original reading portion 42) on which the light source is provided (Col.4, ll.25-26) (Note: the original reading portion 42 (has a substrate that) provides the halogen lamp 40);  
    one or more processors (fig.2, CPU 54); and 
    a detector (fig. 1, thermistor 52) configured to detect a temperature of the light source (Col.4, ll.44-48) (Note: the original reading apparatus 10 has a thermistor 52 as a temperature detecting means arranged at a location that is close to the first reading position (point P) to be radiated of light by the halogen lamp 40), 
     wherein the one or more processors is configured, in a case where the temperature detected by the detector is greater than a threshold, to control the light source not to emit the light and to stop conveyance of the document (Col.4, ll.51-67, Col.7, ll.26-44 and Fig.8) (Note: when it is determined that the output of the thermistor 52 has reached 
    wherein the one or more processors is configured, in a case where a predetermined amount of time has elapsed from when the one or more processors controls the light source not to emit the light, to control the light source to emit the light and to start conveyance of the document, regardless of a detection result of the detector (Col.6, ll.41-53; Col.7, ll.5-11 and ll.20-25 and Col.8, ll.45-52) (Note: the CPU 54 enables the feeding of original 22 (automatic document feeding (ADF)) and the halogen lamp 40 when it is determined that a predetermined time period (e.g. 3 seconds) has elapsed from the indication of "COOLING". Thus, the CPU 54 controls the halogen lamp 40 to emit the light and to start automatic document feeding (ADF) after 3 seconds, regardless of a detection result of the thermistor 52). 
    Kikuchi fails to disclose a sensor including a light-receiving element that receives light emitted from the light source and reflected by the conveyed document; one or more processors configured to generate image data indicating an image of the document based on an output signal of the sensor; and a detector provided on the substrate.
    However, in the same field of endeavor of document reading apparatus art, Shibahara discloses a sensor (fig.3, image sensor 87) including a light-receiving element that receives light emitted from the light source and reflected by the conveyed document (¶ 0046 and ¶ 0049) (Note: the image sensor 87 for receiving light shone from the lamp 88 onto the original document and reflected from the original document 
    one or more processors (fig.4, control section 9) configured to generate image data indicating an image of the document based on an output signal of the sensor (¶ 0057) (Note: When the reading of an original document is performed, the control section 9 performs control of the respective members thereby to turn on the lamp 88, to move each of the moving frames by use of the wiring drum 85, to activate the image sensor 87, wherein a digital image is generated based on an output signal of the image sensor); and 
    a detector (figs.3 and 8, temperature sensor S2) provided on the substrate (¶ 0098) (Note: the reference discloses a temperature sensor S2 provided on a reading portion 83a (substrate) and disposed in contact with or in the vicinity of the lamp 88).  
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the apparatus of Kikuchi with a sensor including a light-receiving element that receives light emitted from the light source and reflected by the conveyed document; one or more processors configured to generate image data indicating an image of the document based on an output signal of the sensor; and a detector provided on the substrate as taught by Shibahara. The suggestion/motivation for doing so would have been to improve the quality of read image (see Shibahara [0014]).

Referring to claim 2, Kikuchi in view of Shibahara discloses the apparatus according to claim 1. Kikuchi further discloses a lighting circuit configured to turn on the light source (Col.4, ll.10-24) (Note: the reference discloses a halogen lamp 40 that is obviously turned on by a lighting circuit by supplying a current), 
    wherein the one or more processors is configured to control the light 
source not to emit the light by stopping the lighting circuit (Col.4, ll.51-67, Col.7, ll.26-44 and Fig.8) (Note: when it is determined that the output of the thermistor 52 has reached the warning temperature range (which is greater than proper temperature), the CPU 54 disables the separator 18 to terminate feeding of an original 22 and stops (disables) all of the operations using the halogen lamp 40); and 
    wherein the one or more processors is configured to control the light source to emit the light by driving the lighting circuit (Col.6, ll.41-53; Col.7, ll.5-11 and ll.20-25 and Col.8, ll.45-52) (Note: the CPU 54 enables the feeding of original 22 (automatic document feeding (ADF)) and the halogen lamp 40 when it is determined that a predetermined time period (e.g. 3 seconds) has elapsed from the indication of "COOLING". Thus, the CPU 54 controls the halogen lamp 40 to emit the light). 

With respect to claim 11, Kikuchi in view of Shibahara discloses the apparatus according to claim 1. Kikuchi discloses a transparent member (fig.1, glass platen 14) on which the document is to be placed (Col.6, ll.59-66) (Note: platen copying is carried out wherein an original placed on the glass platen 14) and 
     a reading unit (fig.1, apparatus main body 12) including the light source, the substrate, and the detector (fig.1, the apparatus main body 12 includes the halogen lamp 40 (light source), the reading portion 42 (substrate), and the thermistor 52 (detector)), wherein the reading unit is configured to read the document placed on the transparent member while moving a predetermined direction (Col.6, ll.59-66) (Note: platen copying is carried out, wherein an original placed on the glass platen 14 is illuminated by the halogen lamp 40 that is moving at a predetermined speed); and 
    wherein the one or more processors is configured, in a case where a detected temperature is greater than the threshold, to control the light source not to emit the light (Col.4, ll.51-67, Col.7, ll.26-44 and Fig.8) (Note: when it is determined that the output of the thermistor 52 has reached the warning temperature range (which is greater than proper temperature), the CPU 54 disables the separator 18 to terminate feeding of an original 22 and stops (disables) all of the operations using the halogen lamp 40), and 
     to control the light source to emit the light, regardless of a detection result of the detector, in a case where the predetermined amount of time has elapsed from when the one or more processors controls the light source not to emit the light (Col.6, ll.41-53; Col.7, ll.5-11 and ll.20-25 and Col.8, ll.45-52) (Note: the CPU 54 enables the feeding of original 22 (automatic document feeding (ADF)) and the halogen lamp 40 when it is determined that a predetermined time period (e.g. 3 seconds) has elapsed from the indication of "COOLING". Thus, the CPU 54 controls the halogen lamp 40 to emit the light and to start automatic document feeding (ADF) after 3 seconds, regardless of a detection result of the thermistor 52). 
     Shibahara discloses a reading unit including the sensor (Fig.3) (Note: the image reading section 8 includes the image sensor 87).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the apparatus 

With respect to claim 13, the same ground of rejection provided for claim 1 is applicable herein.  
With respect to claim 14, the same ground of rejection provided for claim 2 is applicable herein.  
With respect to claim 17, the same ground of rejection provided for claim 1 is applicable herein. Kikuchi further discloses a non-transitory computer-readable memory storing a program (Col.5, ll.24-26).
With respect to claim 18, the same ground of rejection provided for claim 2 is applicable herein.  
Allowable Subject Matter
8.     Claims 3-10, 12, 15, 16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.     The following is a statement of reasons for the indication of allowable subject matter:  
      Referring to claims 3, 5, 15, 16, 19 and 20, the prior art searched and of record neither anticipates nor suggests the claimed features “wherein the one or more processors is configured to stop operation of the sensor by stopping the power source circuit in a case where a detected temperature is greater than the threshold, and to activate the sensor by activating the power source circuit, regardless of the detection result of the detector, in a case where the predetermined amount of time has elapsed from when the one or more processors controls the light source not to emit the light.”
    Claim 4 is objected based on its dependency on claim 3.
    Claim 6 is objected based on its dependency on claim 5.
    Referring to claim 7, the prior art searched and of record neither anticipates nor suggests the claimed features “wherein the one or more processors is configured, in a case where a detected temperature is greater than a threshold, to stop operation of the 
sensor by stopping the power source circuit and to stop conveyance of the document;  and wherein the one or more processors is configured, in a case where a predetermined amount of time has elapsed from when the one of more processors stops supply of power to the sensor, to activate the sensor by activating the power source circuit, regardless of a detection result of the detector.”
     Claims 8-10 are objected based on its dependency on claim 7.
      Referring to claim 12, the prior art searched and of record neither anticipates nor suggests the claimed features “wherein the one or more processors is configured to stop supply of power to the conversion unit in a case where a detected temperature detected is greater than the threshold, and to start supplying power to the conversion 
unit, regardless of a detection result of the detector, in a case where the predetermined amount of time has elapsed from when the one or more processors controls the light source not to emit the light.”

Conclusion
10.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached on Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675